        Case 5:20-cv-00960-PRW Document 1-2 Filed 09/24/20 Page 1 of 5




           IN THE DISTRICT COURT OF OKLAHOMA COUNTY
                       STATE OF OKLAHOMA


MARK STEVEN HOWELL,
                     Plaintiff,
V.

DUIT TRUCKING, LLC AND
                                                               Case No.   cC~~ 2020 - 40j 1•
PIONEER TRANSPORT, INC.,
                   Defendants.
                                              SUMMONS
To the above- named               Duit Trucking, LLC
Defenda n ts:                     c/o James Duit
                                  6250 Industrial Boulevard North
                                  Edmond, OK 73034
You have been sued by the above-named Plaintiff and you are directed to file a
written Answer to the attached Petition in the Court at the above address within
twenty (20) days after service of this summons upon you, exclusive of the day of
service. Within the same time , a copy of your Answer must be delivered or mailed to
the attorney for the Plaintiff.
Unless you an swer the Petition within the time stated, judgment will be rendered
against you with costs of the action.
ISSUED this        2..8    day   ofA-t>q II y..f    , 2020.

                                                          COURT CLERK (seal)                     ,
                                                              -·              -   -          f
Attorney fo r Plaintiff:
D. Colby Addison, OBA #32718                                  RICK WARREN,5ourt q¢'
Leah M. Roper, OBA # 32 107
T HE CENTER FOR EMPLOYMENT LAW
 1133 N. Portla nd Ave .
 Oklahoma City, OK 73107
 Telephone: 405. 252.1180
 c.olhw1:cvnh:1-fon·mplov11Hmtlaw.com
                                                          Deputy    pfr:;::f?
 l c·,1b(11!n :n tc rl'o n ~mp lov mc'ntla w .com


YOU MAY SEEK THE ADVICE OF AN ATTORNEY ON ANY MATTER CONNECTED WITH
THIS SUIT OR YOUR ANSWER. SUCH ATTORNEY SHOULD BE CONSULTED
IMMEDIATELY SO THAT AN ANSWER MAY BE FILED WITHIN THE TIME LIMIT
STATED IN THE SUMMONS.




                                                                                      EXHIBIT 2
    \
              ...-   ~   •. "':::"ri.-
                                                      -tt#illl,1[f,t~-·                                                                                 • .... ~_,,.;,,...., ,.... ,,✓...·,"-~•~-"'-••~~•:,'J.,I   ~,··




                                                                                                                                                                                                        I'
                                                                                                                                        -~~;rh., .w,·
                                         Case 5:20-cv-00960-PRW Document 1-2 Filed 09/24/20 Page 2 of 5
          The Center for Employment Law                                                                                                                                               $7      os0 ~                ;
          1133 N Portland Av e                                                                                                                                                us POSTAGE
                                                                                                                                                                              FIRST-C LASS       : ,               S
          Oklah om a City OK 73107                                                                                                                                                                •i :::l

                                                                111                                  Ill II
                                                                                                                                                                                 FROM 73 107
                                                                                                                                                                                   09/03/2020 ...~
                                                                                                                                                                                    stamps                •~
                                                                                                                                                                                                                   t'3>
                                                                                                                                                                                       endicia             · · "'

                                                          7018 1830 0000 7022 2256

                                                       11•1·1• 11 ,1 1•1·11 1, 1,l,•1•11 1111· 111 11 •111· 11·· 1111111,11 1•11• 111

                                                       Du it Trucking , LLC
                                                       c/o James Duit
                                                       6250 Industrial Boulevard
                                                       Edmond OK 73034-9495




        •.1

\
       Case 5:20-cv-00960-PRW Document 1-2 Filed 09/24/20 Page 3 of 5


. CT Corporation                                                             Service of Process
                                                                             Transmittal
                                                                             09/04/2020
                                                                             CT Log Number 538203448
 TO:        Jeffrey Taylor
            Duit Management, LLC
            6250 Industrial Blvd
            Edmond , OK 73034-9495


 RE:        Process Served in Oklahoma

 FOR:       Pioneer Transport , Inc. (Domestic State: OK)




 ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:


 TITLE OF ACTION:                     MARK HOWELL, PLTF. vs. DUIT HOLDINGS, INC. AND PIONEER TRANSPORT, INC. ,
                                      DFTS.
 DOCUMENT(S) SERVED:

 COURT/AGENCY:                        None Specified
                                      Case # CJ20204071
 NATURE OF ACTION:                    Employee Litigation - Discrimination
 ON WHOM PROCESS WAS SERVED:          The Corporation Company, Oklahoma City, OK
 DATE AND HOUR OF SERVICE:            By Certified Mail on 09/04/2020 postmarked : "Not Post Marked"
 JURISDICTION SERVED :                Oklahoma
 APPEARANCE OR ANSWER DUE:            None Specified
 ATTORNEY(S) / SENDER(S):             None Specified
 ACTION ITEMS:                        SOP Papers with Transmittal , via UPS Next Day Air , 1ZX212780115801949

 SIGNED:                              The Corporation Company
 ADDRESS:                             208 LaSalle Ave
                                      Suite 814
                                      Chicago, IL 60604
 For Questions:                       866-539-8692
                                      CorporationTeam@wolterskluwer.com




                                                                             Page 1 of 1 / SM
                                                                             Information displayed on this transmittal is for CT
                                                                             Corporation's record keeping purposes only and is provided to
                                                                             the recipient for quick reference . This information does not
                                                                             consti t ute a legal opinion as to the nature of action , the
                                                                             amount of damages, the answer date, or any information
                                                                             contained in t he documents themselves. Recipient is
                                                                             responsible fo r interpreting said documents and for taking
                                                                             appropriate action . Signatures on certified mail receipts
                                                                             confi rm receipt of package only, not con tents .
     .                         ICase 5:20-cv-00960-PRW Document 1-2 Filed 09/24/20 Page 4 of 5
     ' ./. '    I   '    - /
 I                       '




{ ne Center !or Cm~lo~menl law
               1BJ~ ronld~~ A~e
               o~,d~Oma Cit~ 0~ n1 ~/




                                                 I     ;:     •           .   ..   I   .   •   '   •   • .,   •   .   .,   I




                                                       111   1 11 1 1             1 1 1 1 1111 11 11 11
                                                     l1 l1ill 1 1 1l 1 1ll'1'1''1' 11ll ll1 11 111 l1 l1 1111




                                                     ~ioneer Tran~~ort1 Inc.
                                                     clo Tne Cor~oralion Com~an~
                                                     rnJJ ~ouln Mor~an Roa~
                                                 m1anoma C~t 0~                            nm-l~~~
     Case 5:20-cv-00960-PRW Document 1-2 Filed 09/24/20 Page 5 of 5




           IN THE DISTRICT COURT OF OKLAHOMA COUNTY
                       STATE OF OKLAHOMA
MARK STEVEN HOWELL,
                      Plaintiff,
V.

DUIT TRUCKING, LLC AND
                                                            Case No. CJCIO•   2020 .. 4Q7 1. .
PIONEER TRANSPORT, INC.,
                     Defendant.
                                                  SUMMONS
To the above-named                  Pioneer Transport, Inc.
Defendant:                          c/o The Corporation Company
                                    1833 South Morgan Road
                                    Oklahoma City, OK 73128
You have been sued by the above-named Plaintiff and you are directed to file a
written Answer to the attached Petition in the Court at the above address within
twenty (20) days after service of this summons upon you, exclusive of the day of
service. Within the same time, a copy of your Answer must be delivered or mailed to
the attorney for the Plaintiff. .
Unless you answer the Petition within the time stated, judgment will be rendered
against you with costs of the action.
ISSUED this '2.f             day of    4 1111Jr +-; 2020.     RICK WARREN, Court Clerk
                                                        COURT CLERK (seal)
 Attorney for Plaintiff:
 D. Colby Addison, OBA #32718
 Leah M. Roper, OBA #32107
THE CENTER FOR EMPLOYMENT LAW
1133 N. Portland Ave.
Oklahoma City, OK 73107
Telephone: 405.252.1180
~0H~Y,i'.'C1:•nt<~ r-l"oi:e n 1plovrn ~!fl tla w .com
                                                        Deputy   Coia.;-~
k~a h(i1:cvn tt:~rfnrern ploymentla w .com




YOU MAY SEEK THE ADVICE OF AN ATTORNEY ON ANY MATTER CONNECTED WITH
THIS SUIT OR YOUR ANSWER. SUCH ATTORNEY SHOULD BE CONSULTED
IMMEDIATELY SO THAT AN ANSWER MAY BE FILED WITHIN THE TIME LIMIT
STATED IN THE SUMMONS.
